EXHIBIT 10.4

 

CELLEGY PHARMACEUTICALS, INC.

 

STOCK OPTION ASSUMPTION AGREEMENT

(1999 Stock Option Plan)

 

Dear Anne-Marie Corner:

 

As you know, on October 7, 2004, Cellegy Pharmaceuticals, Inc. (“Cellegy”) and
Biosyn, Inc. (“Biosyn”) entered into an Agreement and Plan of Shares Exchange
(the “Exchange Agreement”) pursuant to which all the outstanding shares of
Biosyn capital stock will be exchanged for shares of Cellegy common stock and
all outstanding options and warrants to purchase Biosyn common stock will be
assumed by Cellegy (the “Exchange”).  The number of shares of Cellegy common
stock into which each share of Biosyn common stock will be converted is based on
the exchange ratio for the Biosyn common stock, as defined in the Exchange
Agreement (the “Exchange Ratio”).  The closing of the transactions contemplated
by the Exchange Agreement is contemplated to occur on or about October 22, 2004
(“Closing Date”).

 

You hold one or more outstanding options to purchase Biosyn common stock granted
to you under Biosyn’s 1999 Stock Option Plan (the “Plan”).  Pursuant to the
Exchange Agreement, Cellegy will assume all obligations of Biosyn under your
outstanding option (or options) on the Closing Date.  This Stock Option
Assumption Agreement (the “Agreement”) evidences the terms of Cellegy’s
assumption of the option(s) to purchase Biosyn common stock granted to you under
the Plan (the “Biosyn Options”), which Biosyn Options are documented by one or
more stock option agreements entered into between you and Biosyn (the “Option
Agreements”).

 

The table below lists the Biosyn Option(s) that you currently hold:

 

 

 

BIOSYN OPTION

 

 

 

 

Grant Date

 

Option Expiration
Date

 

No. of Shares of Biosyn
Common Stock

 

Exercise Price
per share

 

1/1/00

 

12/31/09

 

15,000

 

$

2.50

 

1/1/01

 

12/31/10

 

15,000

 

$

3.00

 

2/20/02

 

2/19/12

 

20,000

 

$

1.50

 

1/6/03

 

1/5/13

 

50,000

 

$

.05

 

1/5/04

 

1/4/14

 

40,000

 

$

.05

 

 

 

After the Exchange, your Biosyn Options will no longer give you the right to
purchase Biosyn Common Stock.  Instead, your Biosyn Options will give you the
right to purchase shares of Cellegy common stock, with the number of shares of
Cellegy common stock calculated based on the Exchange Ratio for the Biosyn
common stock as provided in the Exchange Agreement,

 

--------------------------------------------------------------------------------


 

and the exercise price per share proportionately adjusted.  As described further
below, Cellegy will separately provide you information regarding the number of
Cellegy shares underlying your Biosyn Options.

 

The grant date and expiration date of your assumed Biosyn Option(s) will remain
the same after the Exchange as set forth in your Option Agreements, but the
number of shares subject to your assumed Biosyn Options and the exercise price
per share will be adjusted to reflect the effect of the Exchange as described in
Section 1.6(b) of the Exchange Agreement.  The other provisions of the Option
Agreements (except as expressly modified by this Agreement and the Exchange
Agreement) will govern and control your rights to purchase shares of Cellegy
common stock.  Upon termination of your employment with Cellegy, you will have
the limited post-termination exercise period specified in the Plan for your
assumed Biosyn Options, generally three months (except in the case of death or
permanent disability, in which case such period is twelve months), after which
time your assumed Biosyn Options will expire and NOT be exercisable for Cellegy
common stock.

 

Unless the context otherwise requires, after the Exchange any references in the
Plan and the Option Agreements to: (i) the “Company” or the “Corporation” means
Cellegy, (ii) “Stock,” “Common Stock” or Shares” means shares of Cellegy Common
Stock, (iii) the “Board of Directors” or the “Board” means the Board of
Directors of Cellegy and (iv) the “Committee” means the Compensation Committee
of the Board of Directors of Cellegy (or any other committee that the Board may
designate as administrator of the Plan).  All references in the Option
Agreements and the Plan relating to your status as an employee of Biosyn will,
after the Exchange, refer to your status as an employee of Cellegy or any
present or future Cellegy subsidiary.

 

Notwithstanding any other provision of this Agreement: (i) your assumed Biosyn
Options shall not form any part of any contract of employment between Cellegy,
or any subsidiary, and you, and it shall not confer on you any legal or
equitable rights (other than those constituting your assumed Biosyn Options
themselves) against Cellegy or any subsidiary, directly or indirectly, or give
rise to any cause of action in law or in equity against Cellegy or any
subsidiary; and  (ii) your benefits under your assumed Biosyn Options shall not
form any part of your wages or remuneration or count as pay or remuneration for
pension fund or other purposes.

 

After the Closing Date, Cellegy will send to you a notice that will set forth
the exact number of shares of Cellegy common stock that will underlie your
Biosyn Options as a result of the Exchange and the new per share exercise price
of the Biosyn Options.  The notice will be accompanied by a form of Exercise
Notice that you will be able to use in order to exercise the Biosyn Options
after the Exchange.

 

Nothing in this Agreement or the Option Agreements interferes in any way with
your right, Biosyn’s right or Cellegy’s right, which rights are expressly
reserved, to terminate your employment (if you are employed by Biosyn or
Cellegy) at any time for any reason.  Any future options, if any, you may
receive from Cellegy will be governed by the terms of the Cellegy equity
incentive plan under which such options are granted, and such terms may be
different from the terms of your assumed Biosyn Options.

 

--------------------------------------------------------------------------------


 

 

 

[Remainder of page intentionally left blank]

 

 

Please sign and date this Agreement on the following page and return it promptly
to Cellegy at the following address:

 

 

 

Cellegy Pharmaceuticals, Inc.

 

 

349 Oyster Point Boulevard, Suite 200

 

 

South San Francisco, CA 94080

 

 

Attn: A. Richard Juelis

 

 

 

 

 

CELLEGY PHARMACEUTICALS, INC.

 

 

 

 

 

/s/ A. Richard Juelis

 

 

A. Richard Juelis,

 

 

Chief Financial Officer

 

 

 [ACKNOWLEDGMENT PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENT

 

The undersigned acknowledges receipt of the foregoing Stock Option Assumption
Agreement and understands and agrees that all rights and liabilities with
respect to the assumed Biosyn Options listed on the table above will be assumed
by Cellegy on the Closing Date and are as set forth in the Option Agreements for
such assumed Biosyn Options, the Plan and this Stock Option Assumption
Agreement.

 

DATED:  October 20, 2004

 

 

 

 

/s/ Anne-Marie Corner

 

 

Anne-Marie Corner

 

 

Mailing Address:

 

 

 

 

 

 

--------------------------------------------------------------------------------

 